                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,

       vs.

RETHA HUDKINS, a/k/a
                                                                    4:08CR3061
RETHA KNAPP,

                      Defendant,

       And

EDWARD JONES,

                      Garnishee.

                           SEALED ORDER TO ISSUE WRIT OF
                                   GARNISHMENT

               This matter comes before this Court on the Ex-Parte Application for Writ of

Garnishment of the Plaintiff, United States of America, for an Order to Issue the Writ of

Garnishment against Edward Jones, the garnishee, and for good cause shown,

               IT IS HEREBY ORDERED that the Clerk of the Court shall issue a Writ of

Garnishment against Edward Jones, Security Processing Services, Attn: Garnishment Team, 201

Progress Pkwy, Maryland Heights, MO 63043.


               DATED this 22nd day of August, 2019.

                                                    BY THE COURT:

                                                    s/ Richard G. Kopf
                                                    Senior United States District Judge
